Citation Nr: 1131442	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of Interferon treatment, to include fibromyalgia, depression, a mouth condition, an eye disorder, a kidney disorder, and all other potential side effects.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The Board's June 2010 decision which denied reopening the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of Interferon treatment, to include fibromyalgia, depression, a mouth condition, an eye disorder, a kidney disorder, and all other potential side effects precluded effective judicial review. 


CONCLUSION OF LAW

The Board's June 2010 decision is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board denied the Veteran's claim to reopen the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of Interferon treatment, to include fibromyalgia, depression, a mouth condition, an eye disorder, a kidney disorder, and all other potential side effects precluded effective judicial review by a June 28, 2010 decision.  On May 28, 2010, the Veteran submitted additional evidence to the RO which is pertinent to his claim.  The RO forwarded the evidence to the Board, but it was received by the Board on July 27, 2010, after the Board issued its June 29, 2010 decision.  The evidence submitted by the Veteran did not contain a waiver of RO jurisdiction.

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) ; 38 C.F.R. § 20.904(a).  Denial of due process of law includes failure to consider relevant evidence that was constructively in the Board's possession.  As the Veteran submitted new evidence to the RO in May 2010, before the Board's June 2010 decision, that evidence was constructively in the Board's possession at the time of the June 2010 decision.  Accordingly, the Board's June 29, 2010 decision denying the Veteran's claim denied the Veteran due process of law.

Accordingly, in order to prevent prejudice to the Veteran, the June 2010 Board decision which denied reopening the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of Interferon treatment, to include fibromyalgia, depression, a mouth condition, an eye disorder, a kidney disorder, and all other potential side effects precluded effective judicial review must be vacated.

ORDER

The June 29, 2010 decision is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


